Citation Nr: 0306797	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-23 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Timeliness of an appeal from the denial of an increased 
evaluation for post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.	Entitlement to an increased evaluation for hepatitis 
with residual splenomegaly, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
prior to his retirement in August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1997 and September 1999 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized issue number 1 to consider the 
timeliness of the substantive appeal.  The Board may address 
questions pertaining to its jurisdictional authority to 
review a particular case, including, but not limited to, 
determining whether notices of disagreement (NOD) and 
substantive appeals are adequate and timely, at any stage in 
a proceeding before it, regardless of whether the agency of 
original jurisdiction (AOJ) addressed such question.  When 
the Board raises a question as to a potential jurisdictional 
defect on its own initiative, all parties to the proceeding 
and their representatives, if any, will be given notice of 
the potential jurisdictional defects and granted a period of 
60 days following the date on which such notice is mailed to 
present written argument and additional evidence.  The Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  38 C.F.R. § 20.101 (2002).

The Board notified the veteran and his representative of its 
intent to consider the timeliness of his appeal with respect 
to the issue of an increased rating for PTSD.  The Board sent 
a letter dated November 20, 2002 outlining its intent to 
consider the timeliness.  No response has been received to 
this letter, and no additional argument has been presented by 
the veteran.


FINDINGS OF FACT

1.	The RO as obtained all evidence necessary for an 
equitable adjudication of the veteran's appeal.

2.	On September 20, 1999, the RO mailed a letter to the 
veteran indicating that the claim for an increased 
rating for PTSD was being denied (along with the other 
claims referenced above).

3.	On August 11, 2000, the RO mailed an SOC to the veteran 
with respect to the issue of an increased rating for 
PTSD.

4.	The record does not show that the veteran or his 
representative made a request for more time in which to 
file a substantive appeal.

5.	The veteran's substantive appeal was not received until 
November 6, 2000.

6.	Neither the veteran nor his representative filed any 
statement that could be construed as a substantive 
appeal prior to November 6, 2000.

7.	The veteran's substantive appeal received on November 6, 
2000, was received more than a year after notice of the 
September 1999 rating decision, and more than 60 days 
after the August 11, 2000 SOC.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal with regard to 
the issue of an increased evaluation for PTSD.  38 C.F.R. 
§§ 20.200, 20.302, 20.303 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In this case, the Board notified the veteran of its intent to 
consider the timeliness of his appeal with respect to the 
claim for an increased rating for PTSD.  The Board sent the 
veteran a letter dated November 20, 2002 that outlined the 
basis on which the Board intended to address the timeliness 
of the veteran's substantive appeal.  The veteran and his 
representative were informed that they could submit argument 
or evidence on the issue of the timeliness of the appeal.  No 
such argument or evidence was presented.  The Board also 
notes that the veteran was informed of the provisions of the 
VCAA by letters dated in March 2001 and April 2002.  The 
veteran has been informed what evidence the Board has, and 
has been informed what evidence would be needed to grant his 
claim, specifically, evidence showing that the substantive 
appeal was filed on time or that a request for additional 
time was made.  No response was received to the November 20, 
2002 letter.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Timeliness of Substantive Appeal

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnishes, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2002).  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file an NOD with a determination by the 
AOJ within one year that that agency mails notice of the 
determination.  38 C.F.R. § 30.302(a) (2002).  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Id.  

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
the AOJ mails the SOC to the appellant, or within the 
remainder of the 1 year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date mail mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b)(1) (2002).

Except in the case of simultaneously contested claims, if a 
claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appeals, and that evidence requires that the claimant 
be furnished a Supplemental Statement of the Case (SSOC), 
then the time to submit a substantive appeal shall not end 
sooner than 60 days after such SSOC is mailed to the 
appellant, even if the 60 days period extend beyond the 
expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2) (2002).

Except as provided in § 20.302(b) of this part, the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. 
§ 20.304 (2002).

The veteran was originally granted service connection for 
PTSD by rating decision dated in December 1980, and was 
assigned a 30 percent evaluation.  The veteran has filed 
several claims seeking a higher rating for his PTSD.  The 
most recent claim was filed in May 1998.  A September 1999 
rating decision determined that a higher rating could not be 
granted.  The veteran was notified of this decision on 
September 20, 1999.  The veteran timely filed an NOD with 
respect to this determination which was received October 12, 
1999.  The RO issued an SOC to the veteran on August 11, 
2000.  The veteran filed a substantive appeal that was 
received on November 6, 2000, although dated by the veteran 
on October 24, 2000.  The veteran did not submit additional 
pertinent evidence relating to this claim after the mailing 
of the SOC that would have necessitated an SSOC.  The 
substantive appeal was received November 6, 2000 which is 
more than 1 year after the September 20, 1999 notice of the 
rating decision, and more than 60 days after the August 11, 
2000 mailing of the SOC.  Accordingly, his appeal was not 
timely and is dismissed.  The Board notes that even if the 
date of the veteran's substantive appeal was treated as 
October 24, 2000, the date the veteran signed it, it would 
still be untimely filed.


ORDER

The veteran having failed to perfect an appeal with respect 
to his claim for an increased evaluation for PTSD, the appeal 
is dismissed.


REMAND

The veteran's substantive appeal, VA Form 1-9 dated in August 
1997 indicated that he wanted a Regional Office hearing with 
the hearing officer.  The veteran has not been scheduled for 
a hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

Furthermore, the Board notes that a significant change in the 
law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  

Therefore, to ensure full compliance with due process 
requirements, the case is
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from him to 
substantiate his claim for an increased 
evaluation for hepatitis with residual 
splenomegaly.  The appellant should also 
be informed that the RO will assist him 
in obtaining identified evidence, should 
he require such assistance.  
-
2.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  He and his accredited 
representative should be provided 
adequate notice of the time, date, and 
place of the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



